Citation Nr: 1105734	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-48 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 rating decision of the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran's appeal initially included all three of the issues 
listed on the first page of this decision.  After these claims 
were denied and a notice of disagreement was received, a 
statement of the case for these three issues was issued in 
September 2009.  A substantive appeal for all three issues was 
received in October 2009.  Therefore, all three of these issues 
are properly before the Board.  38 C.F.R. § 20.200.  

In a statement dated April 2010, the Veteran said that he was 
withdrawing his claim for service connection for hypertension.  
He then added that he was claiming service connection for 
ischemic heart disease secondary to exposure to Agent Orange.  

The Board notes that at the time of the April 2010 withdrawal 
request, the Veteran did not have a claim for service connection 
for hypertension before the Board.  He did have a claim for 
service connection for heart disease, and also expressed a desire 
for service connection for ischemic heart disease secondary to 
herbicide exposure.  Therefore, the Board does not interpret the 
request to withdraw a claim for service connection for 
hypertension as a withdrawal of the claim for service connection 
for a heart disability.  Instead, the Board finds that the claim 
for service connection for a heart disability remains before the 
Board.  This claim will be considered as part of the current 
appeal, and the Veteran's contentions pertaining to herbicide 
exposure and ischemic heart disease will be incorporated.  As 
this issue is allowed, there is no prejudice to the Veteran.

The Veteran appeared at a hearing before the undersigned Veterans 
Law Judge at the RO in July 2010.  A transcript of this hearing 
is contained in the claims folder.  Additional evidence was 
received at this hearing, and the Veteran has waived initial 
review of this material by the RO.  At that time, the new 
regulations concerning service connection for ischemic heart 
disease were pending.  They have since been formally promulgated.

The issues of entitlement to service connection for a lung 
disability and a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam, where he is presumed to have 
been exposed to Agent Orange.

2.  Medical opinion indicates that the Veteran has a current 
diagnosis of ischemic heart disease, and that it is the result of 
exposure to Agent Orange during active service.


CONCLUSION OF LAW

Ischemic heart disease is presumed to have been incurred due to 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010); 38 C.F.R. §§ 
3.303(a), 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision regarding the Veteran's claims 
for service connection, any failures in the duty to notify or 
duty to assist is harmless error for that issue, as it has failed 
to result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that he has developed ischemic heart disease 
as a result of herbicide exposure in Vietnam.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The record indicates that the Veteran had service in Vietnam.  A 
Veteran who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service; chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Recently, VA amended the list of covered diseases presumed 
service-connected due to herbicide exposure as to include the 
conditions of all chronic B-cell leukemias (including, but not 
limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia), Parkinson's disease, and ischemic heart disease.  A 
new Note 3 to section 3.309(e) provides that "the term ischemic 
heart disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease."  See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), 
to be codified later at 38 C.F.R. § 3.309(e). 

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

As previously noted, the Veteran has Vietnam service that is 
verified by his personnel records.  He is presumed to have been 
exposed to herbicides.  

The current medical evidence shows that the Veteran has been seen 
for various complaints related to his heart since at least 2004.  
A July 2006 private examination includes a diagnosis of 
hypertensive arteriosclerotic heart disease.  

Evidence submitted by the Veteran at his July 2010 hearing 
includes the report of a VA internal medicine examination 
conducted in May 2010.  Following a review of the Veteran's 
medical history and records and an examination, the assessment 
was ischemic heart disease with a silent myocardial infarction on 
electrocardiogram in 1986 and history of hypertension.  The 
examiner opined that it was at least as likely as not that the 
ischemic heart disease is secondary to Agent Orange exposure.  

Additional evidence received at the hearing includes a May 2010 
letter from the Veteran's private doctor, who says that the 
Veteran has ischemia with documentation of an old heart attack in 
1989 and a stroke by magnetic resonance imaging study in 2010.  

A second private examiner conducted an extensive examination in 
July 2010.  This resulted in an impression of silent ischemic 
heart disease with evidence of an old inferior infarction.  

Therefore, based on these three most recent diagnoses, the Board 
concludes that the evidence establishes that the Veteran has a 
current diagnosis of ischemic heart disease.  Furthermore, as the 
Veteran is presumed to have been exposed to herbicides in 
service, then his ischemic heart disease is presumed to be the 
result of this exposure, and entitlement to service connection 
for this disability is warranted. 


ORDER

Entitlement to service connection for ischemic heart disease is 
granted.  


REMAND

The Veteran contends that he has developed a back disability as a 
result of injuries sustained during active service.  

The service treatment records are negative for evidence of a back 
disability.  However, the Veteran testified at his July 2010 
hearing that he sustained two separate back injuries during 
service.  He further testified that he did not report back pain 
on his separation examination because he was not experiencing 
pain at that time and did not wish to delay his separation.  
However, he reports that he has experienced periodic episodes of 
back pain since discharge.  See Transcript.  The Veteran is 
competent to report these incidents, and his testimony is 
credible.  

Current medical records include a diagnosis of low back pain, 
probable back strain.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service. McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83. 

The Board concludes that the Veteran should be scheduled for an 
examination in order to determine the nature and etiology of his 
back disability.  

The Veteran further contends that he has developed a lung 
disability secondary to his service connected ischemic heart 
disease.  He notes that he developed a pulmonary embolism in 
1988, and he argues that this was a result of his service 
connected heart disability.  The Veteran further notes that he 
continues to take blood thinner for this disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a service 
connected disability.  In this instance, the veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the Veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

The evidence establishes that the Veteran experienced a pulmonary 
embolism in 1988.  It further shows that he continues to take 
blood thinner as a precaution due to his pulmonary embolism.  As 
service connection for ischemic heart disease has now been 
established, the Board finds that the Veteran should be scheduled 
for a VA examination in order to determine the existence and 
etiology of his claimed lung disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of his claimed back 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review with the examination.  
The Veteran's testimony pertaining to two 
separate injuries to his back relating to 
his duties on a helicopter should be noted.  
After a review of the Veteran's history, 
his medical records, and the examination, 
the examiner should attempt to express the 
following opinions: 

1) Does the Veteran have a current 
diagnosis of a chronic back disability?  If 
so, what is the diagnosis of this 
disability? 

2) If the Veteran has a current back 
disability, is it as likely as not (50 
percent probability or more) that this 
disability is the result of an injury or 
incident during active service?  

The reasons and bases for all opinions 
must be included in the examination 
report.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of his claimed lung 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review with the examination.  
After a review of the Veteran's history, 
his medical records, and the examination, 
the examiner should attempt to express the 
following opinions: 

1) Does the Veteran have a current 
diagnosis of a chronic lung disability?  If 
so, what is the diagnosis of this 
disability? 

2) If the Veteran has a current lung 
disability, is it as likely as not (50 
percent probability or more) that this 
disability is the result of an injury or 
incident during active service?  

3) If the Veteran has a current lung 
disability that is not the result of an 
injury or incident during active service, 
is it as likely as not that this 
disability is the result of his service 
connected ischemic lung disease?  Is it as 
likely as not that it is the result of any 
other service connected disability?

The reasons and bases for all opinions 
must be included in the examination 
report.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


